DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4, 6-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,757,725 (Beugin) in view of US 4,811,995 (Ackeret).
With respect to claim 1: Beugin discloses an apparatus comprising: a guide system including: a first gear (pinion P1) having teeth to engage with a first set of teeth (teeth on gear rack C1); a second gear (pinion P2) having teeth to engage with a second set of teeth (teeth on gear rack C2), the first gear and the second gear to rotate in concert with respect to each other (due to meshing along axis AT; see Col. 2); and a panel (movable element or drawer T) to employ the guide system to be slidably mounted to a base structure (base S), wherein the first gear and the second gear are to impede rotation of the panel about a first axis (not-numbered vertical axis through the center/midpoint of the apparatus in Fig. 1).
Beugin Col. 2 lines 17-23 state:
FIG. 1 clearly shows that the weight of the drawer (T) does not bear on the teeth but on the base (S) at the locations G1 and G2; a satisfactory sliding movement can be obtained if the contact surfaces at G1 and G2 are smooth surfaces but in certain cases it is possible to employ ball-guides or other means in order to reduce friction.
Beugin Col. 1 teaches that such guide system is known to be used for guiding a drawer in a video or audio equipment, where the drawer receives a disc or cassette. 
Ackeret discloses as storage container for disc-form recording media. The storage container for disc 12 comprises a housing with side walls 16. A holder 10 with guide rails 14 is slidably received in the housing using guide slots or channels formed in the side walls 16. See Col. 4 lines 14-35 and Figs. 1-5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ackeret’s guide rails 14 and guide slots/channels at 
One would be motivated to make such a modification based on Beugin Col. 2 teaching that guide means may be used at locations G1 and G2, and because Ackeret’s guide rails 14 and guide slots/channels are known to be used in a similar environment as Beugin’s invention. It is obvious to use Ackeret’s known, existing rails and slot/channels from within the disc holder art in order to embody what Beugin Col. 2 discloses. 
The guide rail 14 and corresponding guide slot/channel at Beugin’s location G1 makes obvious the claimed “first glide mechanism” and “first channel”, respectively. 
As applied at Beugin’s locations G1 and G2, the guide rails 14 and guide slots/channels meet “to impede rotation of the drawer T about a second axis” as claimed. The claimed “second axis” is axis AT or the axis perpendicular to axis AT in Beugin Fig. 2.
With respect to claim 2: As modified, the guide rail 14 and corresponding guide slot/channel at Beugin’s location G2 make obvious the claimed “second glide mechanism” and “second channel”, respectively. 
In the combination, the guide rails 14 are attached to the drawer T or the base S. The guide slots/channels are on whichever of the drawer T and base S lacks the guide rails 14. Either of the two possible configurations are obvious to choose, due to the small and finite number of options. 
Having the guide rails 14 on the drawer T and the guide slots/channels on the base S meets “wherein the first glide mechanism and the second glide mechanism are attached 
Beugin Fig. 1 shows the pinions P1 and P2 attached to base S at axes A1 and A2. The gear racks C1 and C2 are included in the drawer T. This is the reverse of the claimed “wherein the first gear and the second gear are rotatably attached to the panel…and wherein the first rack and the second rack are attached to the base structure”.
However, it has been held that the reversal of the essential working parts of an invention involves only routine skill in the art. Therefore, having the pinions P1 and P2 attached to the drawer T and the gear racks C1 and C2 included in the base S is an obvious variation of what is shown in Beugin’s figures. 
Such a configuration meets “wherein the first gear and the second gear are rotatably attached to the panel…and wherein the first rack and the second rack are attached to the base structure” as claimed. 
With respect to claim 3: As modified, the guide rail 14 and corresponding guide slot/channel at Beugin’s location G2 make obvious the claimed “second glide mechanism” and “second channel”, respectively. 
See Beugin Fig. 1 for positioning of the structures as claimed. The claimed “first edge” is the right edge of drawer T, and the claimed “second edge” is the left edge of drawer T. Pinions P1 and P2 are between the left and right edges of drawer T. 
With respect to claim 4: Applicant’s Fig. 1 is interpreted as being drawn to the claimed configuration, with the gears 110 and 112 near the right edge of the panel 104. The first glide mechanism 150 is between the right edge and the left edge of the panel 104.

A guide rail 14 attached at Beugin’s location G2 is between the right edge of the drawer T and the left edge of the drawer T in the same or similar manner as Applicant’s first glide mechanism 150 being between the right edge and the left edge of panel 104 in Applicant’s Fig. 1. 
With respect to claim 6: Beugin Col. 3 and Figs. 3-5 disclose “a connecting mechanism” as claimed. Beugin Fig. 3 is drawn to “an additional gear” as claimed, and Beugin Figs. 4-5 are drawn to “a belt” as claimed. 
With respect to claim 7: Beugin Col. 2 lines 28-53 state:
In order to ensure that the drawer always resumes the same position there may be provided a return spring (RR) of which one end is attached to the base and of which the other end is attached to the drawer; as shown in FIGS. 1 and 2 the spring (RR) is situated off-axis but this has no adverse effect for the same reasons as explained above for the off-axis load SE.
Alternatively, a return coil spring (RRV) may be arranged directly between the two pinions, as shown in FIG. 2. When the drawer is loaded in the direction indicated by the arrow SE, the points of attachment at opposite ends of the spring (RRV) tend to move away from one another because of the mutually opposite rotation of the pinions. This arrangement is suitable only if the pinions rotate only through a limited angle for example not more than 1/4 or 1/2 turn, for the linear travel of the drawer.
A torsion spring, not shown, which acts on one of the pinions is also suitable for this purpose.
In certain cases the spring action of the return spring may be too abrupt, so that it is advantageous to provide the system with damping means for damping the movement produced by the return spring. Various damping means are known to those skilled in the art, for example damping grease as used for damping the movement of a pivoting cassette holder in a magneto cassette recorder.
See Figs. 1-2 for springs RR and RRV. The return coil spring RRV being stretched as the pinions P1 and P2 rotates generates an opposing force to the extension of the drawer T. The return coil spring RRV meets “a dampening mechanism” as claimed because it impedes the movement of the drawer T (“panel” as claimed) by generating force opposing the extension of the drawer T.
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply damping grease to one or both of pinions P1 and P2, based on Beugin Col. 2 disclosing the use of “various damping means” provided to the system. 
While Beugin is not specific about where the various damping means is provided, it is obvious to select the pinion P1 and/or P2 for application of such damping grease because the pinions P1 and P2 rotate. Applying damping grease at axis A1 and/or A2 predictably dampens the rotation of pinion P1 and/or P2 to provide the desired “various damping means” of Beugin. In such a configuration, the damping grease meets “a damping mechanism” as claimed. 
With respect to claim 8: Beugin Fig. 1 shows the pinions P1 and P2 attached to base S at axes A1 and A2. The gear racks C1 and C2 are included in the drawer T.
This meets “wherein the first gear and the second gear are rotatably attached to the base structure, and wherein the panel includes the first set of teeth, the second set of teeth” as claimed. 
In the combination, the guide rails 14 are attached to the drawer T or the base S. The guide slots/channels are on whichever of the drawer T and base S lacks the guide 
Having the guide rails 14 on the base S and the guide slots/channels on the drawer T meets “wherein the first glide mechanism is attached to the base structure, and wherein the panel includes…the first channel” as claimed. 
With respect to claim 14: By making the same combinations/modifications as in the rejection of claim 2 above, Beugin in view of Ackeret makes obvious a system comprising: a base structure (Beugin’s base S) having: a first rack (Beugin’s gear rack C1, on the base S instead of the drawer T) having teeth; a second rack (Beugin’s gear rack C2, on the base S instead of the drawer T) having teeth; a first channel (Ackeret’s guide slot/channel applied to Beugin’s base S at Beugin’s location G1); and a second channel (Ackeret’s guide slot/channel applied to Beugin’s base S at Beugin’s location G2); and a panel (Beugin’s drawer T) including: a first gear (Beugin’s pinion P1, on the drawer T instead of the base S) having teeth meshed with the teeth of the first rack; a second gear (Beugin’s pinion P2, on the drawer T instead of the base S) having teeth meshed with the teeth of the second rack, the first gear and the second gear being functionally connected to WO 2020/081065PCT/US2018/05611016each other to cause the first gear and the second gear to rotate in unison with respect to each other as the panel is moved with respect to the base structure (see Beugin Col. 2); a first glide mechanism (Ackeret’s guide rail 14 applied at Beugin’s location G1) to contact a surface in the first channel; and a second glide mechanism (Ackeret’s guide rail 14 applied at Beugin’s location G2) to contact a surface in the second channel.

s 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,757,725 (Beugin) in view of US 4,811,995 (Ackeret) as applied to claims 1 and 14 above, and further in view of US 3,460,876 (De Boer) and US 4,266,836 (Sato).
With respect to claims 5 and 15: De Boer and Sato are both drawn to slide-out ash trays. Each of De Boer and Sato discloses structure that reads over the claimed “glide mechanism”. See the annotated images below. The image on the left is from De Boer, and the image on the right is from Sato.

    PNG
    media_image1.png
    459
    442
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    308
    544
    media_image2.png
    Greyscale

Each of the identified pads is configured to contact a wall when force is applied in a downward direction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use De Boer’s and/or Sato’s structure in the channel at Beugin’s locations G1 and G2, as an obvious alternate way to provide the “ball-guides or other means” disclosed in Beugin Col. 2. One would be motivated to use such structure because Sato Col. 3 teaches the structure is self-lubricating and does not require springs, rollers, ball bearings, etc. as in prior art devices. 

s 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,811,995 (Ackeret) in view of US 4,757,725 (Beugin).
With respect to claim 9: Instead of applying Ackeret’s guide rails 14 and guide slots/channels to Beugin’s invention, as set forth in the rejections above, it is obvious to apply Beugin’s guide system of gears, etc. to Ackeret’s device. One would be motivated to make such a modification because Beugin’s guide system prevents jamming and increased wear of components. 
Such a combination makes obvious a system comprising: a base structure (Ackeret’s housing, including side walls 16) having a first rack (Beugin’s gear rack C1), a second rack (Beugin’s gear rack C2), and a first channel (the guide slot/channel that receives a first of Ackeret’s two guide rails 14); a panel (Ackeret’s holder 10) slidably insertable into the base structure, the panel including: a first gear (Beugin’s pinion P1) having teeth to mesh with teeth on the first rack, the first gear being rotatably attached to the panel (via Beugin’s axis A1); a second gear (Beugin’s pinion P2) having teeth to mesh with teeth on the second rack, the second gear being rotatably attached to the panel (via Beugin’s axis A2), wherein the first gear and the second gear are functionally connected to each other to cause the first gear and the second gear to rotate in unison with respect to each other as the panel is moved with respect to the base structure (Beugin Col. 2); and a first glide mechanism (the aforementioned first of Ackeret’s two guide rails 14) to contact a wall of the first channel.
With respect to claim 10: Analogously to the rejection of claim 1 above, in the combination, the not-numbered vertical axis through the center/midpoint of the apparatus 
With respect to claim 11: In the combination, the claimed “second channel” is the guide slot/channel that receives the second of Ackeret’s two guide rails 14. The claimed “second slide mechanism” is the second of Ackeret’s two guide rails 14.
With respect to claim 12: See Ackeret Fig. 5. The housing (“base structure” as claimed) includes a right edge (“first edge” as claimed) and a left edge (“second edge” as claimed). The guide slots/channels that receive the opposing guide rails 14 meet “wherein the first channel is positioned at the first edge and the second channel is positioned at the second edge” as claimed. 
In the combination, it is obvious for the gear racks C1 and C2 of Beugin (the claimed “first rack” and “second rack”) to be positioned between the left and right edges of the housing of Ackeret. 
With respect to claim 13: Beugin Col. 3 and Figs. 3-5 disclose “a connecting mechanism” as claimed, in the form of extra pinions or a belt.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637